391 Mich. 1 (1974)
214 N.W.2d 320
VAUGHN
v.
WAYNE COUNTY CLERK
No. 19 January Term 1974, Docket No. 55,531.
Supreme Court of Michigan.
Decided January 28, 1974.
*2 Sol Plafkin, for plaintiffs.
Aloysius J. Suchy, Corporation Counsel, George H. Cross, Chief Assistant Corporation Counsel, and Don W. Atkins, Assistant Corporation Counsel, for defendant.
Amicus Curiae: Foster, Lindemer, Swift & Collins, P.C., and Tom Downs, for Legislative Council.
J.W. FITZGERALD, J.
The question presented to us for decision may be stated as:
Does the Michigan Constitution, 1963, art 4, § 9[1], prevent an otherwise qualified incumbent State Representative from being a candidate to fill a vacancy in the State Senate?
We conclude that it does not.
The office of State Senator is a part of the Legislature as is the office of State Representative. We read the bar of Const 1963, art 4, § 9 as being applicable only when a "person elected to the legislature" seeks to leave the Legislature during the term for which he is elected. We read "[n]o person elected to the legislature shall receive any civil appointment" as referring to "appointment" *3 to a non-legislative office and not as a bar to mobility within the Legislature.
We are persuaded that in adopting the Constitution the people did not intend that members of a bicameral Legislature should be separated by a barrier which prevents movement between the two houses by popular election.
Writ of mandamus shall issue as prayed and the Clerk of this Court is directed to issue final process pursuant to GCR 1963, 866 forthwith.
No costs, a public question.
T.G. KAVANAGH, SWAINSON, WILLIAMS, and LEVIN, JJ., concurred with J.W. FITZGERALD, J.
T.M. KAVANAGH, C.J., concurred in the result only.
M.S. COLEMAN, J., did not sit in this case.
NOTES
[1]  "Sec. 9. No person elected to the legislature shall receive any civil appointment within this state from the governor, except notaries public, from the legislature, or from any other state authority, during the term for which he is elected."